This as an action by the plaintiffs against the defendants, constituting the members of the city board of elections of the city of Wilmington, for the purpose of having declared void the call made by the board for the primary election under the act of the General Assembly of 1919, authorizing the board of elections to call the primary and fix the date for the holding thereof, which act is recited in the record.
The cause was heard before his Honor, Thomas H. Calvert, judge, at the March Term, 1919, of the Superior Court of New Hanover County, and upon said hearing his Honor restrained the holding of the said primary election on the date fixed by the board, and *Page 345 
ordered the election to be held on the date as provided by the law in force relative thereto, prior to the passage of the act of 1919, and from the judgment of the court defendants appealed.
It appears that the primary election has long since been held and doubtless the candidates now have been duly elected. Nothing can now be accomplished by setting aside the order of Judge Calvert. If his judgment was reversed this Court could not       (323) now order another primary. The question has thus become merely a moot question and there is nothing for the judgment of the Court to operate upon.
The appeal is dismissed.
Appeal dismissed.
Cited: Galloway v. Bd., of Ed., 184 N.C. 248.